684 S.E.2d 891 (2009)
Jesse JENNINGS, III & Linda G. King as Personal Representatives of the Estate of Jesse Marquil King, Deceased, Plaintiffs,
v.
The CITY OF FAYETTEVILLE, North Carolina, a Body Politic and Municipal Corporation, Defendant.
No. 339P09.
Supreme Court of North Carolina.
October 8, 2009.
James R. Nance, Jr., Fayetteville, for City of Fayetteville.
Ronnie M. Mitchell, Fayetteville, J. Michael McGuinness, Elizabethtown, for Jesse Jennings, III, et al.
Coy E. Brewer, Jr., Pro Se/Attorney at Law.
Prior report: ___ N.C.App. ___, 680 S.E.2d 757.

ORDER
Upon consideration of the petition filed on the 18th of August 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."